DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to After Final Amendment
The After Final Amendment filed 03/15/2022 has been entered.  Claims 16-17, 20-24, 28-37, and 39 are pending in the application.

Allowable Subject Matter
Claims 16-17, 20-24, 28-37, and 39 are allowed.
Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious an extension assembly for operably connecting an end effector to an electrosurgical instrument comprising all the structural and functional limitations and further comprising an outer sleeve having a fixed curvature; a frame assembly received within the outer sleeve; an inner flexible band assembly slidably disposed within the frame assembly for performing a first function; an outer flexible band assembly disposed within the frame assembly and radially outward of the inner flexible band assembly, the outer flexible band assembly being moveable relative to the frame assembly and the inner flexible band assembly for performing a second function; and a trocar assembly disposed within the frame assembly radially inward of the inner flexible band assembly, and including a trocar member for performing a third function, wherein a proximal end of the trocar assembly is configured for connection to a rotatable drive shaft and rotation of the rotatable drive shaft cause linear advancement of the trocar member.. Having the flexible band assembly for performing different functions provides an effective flexible effector with independent functions for different members of the effector to thereby provide improved compressive healing closure of a surgical area.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731